Citation Nr: 0413542	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  96-41 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel




INTRODUCTION

The veteran had active service from August 1959 to August 
1962 and from May 1968 to April 1971.  The veteran died in 
November 1993.  The appellant is the veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Waco, Texas.


REMAND

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 
et seq.  (West 2002), was enacted in 2000.  Among other 
things, it expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  Specifically, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and his representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
The notice should indicate what information VA will attempt 
to obtain on the claimant's behalf.  Id.  

Review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with VCAA requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  The June 2003 letter is 
insufficiently specific as to the duties of VA.  Therefore, a 
remand to the RO is required in order to correct this 
deficiency.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

With respect to the VA's duty to assist, under the VCAA, the 
VA has a duty to secure an examination or opinion if the 
evidence of record contains competent evidence that the 
claimant has a current disability and indicates that the 
disability may be associated with service, but does not 
contain sufficient medical evidence to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  The Board notes that the 
claims folder has been reconstituted and that the appellant 
has submitted an August 2001 request that a doctor be 
appointed to review her claim.  In light of these facts, the 
Board finds that there is a duty to secure a medical opinion 
addressing whether the veteran was suffering from a 
psychological condition that was the immediate or underlying 
cause of death, arteriosclerotic cardiovascular disease.  
38 C.F.R. § 3.159(c)(4)(C).  

Finally, the Board notes that the claims folder only contains 
partial copies of the veteran's service medical records, the 
March 1995 rating action and the September 1996 and July 1997 
supplemental statements of the case.  Additionally, the 
claims folder does not contain the veteran's DD214 regarding 
his service from August 1959 to August 1962 or his death 
certificate.  Under the VCAA, the VA should make reasonable 
efforts to secure these records.  38 U.S.C.A. § 5103A(a).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take the appropriate 
steps to comply with notifying the 
appellant of the requirements of the 
VCAA, of what information the appellant 
should provide and what information VA 
will attempt to obtain on his behalf.  It 
should allow the appropriate opportunity 
for response.

2.  The RO must then review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied, as well 
as in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, and any other 
applicable legal precedent.

3.  The RO should attempt to acquire 
copies of all rating actions and 
statements of the case, service medical 
records, DD214, death certificate and any 
outstanding VA or private treatment 
records.

4.  The RO should then forward the claims 
folder for a medical opinion as to 
whether the veteran was suffering from 
any psychological condition that was the 
immediate or underlying cause of death, 
arteriosclerotic cardiovascular disease.  
The examiner should set forth the basis 
for his conclusions.  

5.  Following this additional 
development, the RO should then 
readjudicate the issues on appeal to 
include consideration of all evidence of 
record.  If the disposition of the claim 
remains unfavorable, the RO should 
furnish the appellant and her 
representative a supplemental statement 
of the case and afford applicable 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).








This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




